Citation Nr: 1135202	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for hypertension.  The matter has since been transferred to the RO in Cleveland, Ohio.

A Travel Board hearing was held in July 2009 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was previously remanded by the Board in November 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

The Veteran's hypertension is not etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in November 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's hypertension.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  It is not required that the disease be diagnosed in the presumptive period, but only that there be shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. 3.307(c) (2010).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
 
The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm.) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

C.  Evidence

Service treatment records are negative for any treatment or diagnoses of hypertension.  The Veteran underwent numerous examinations during his time in service.  No relevant abnormalities were noted.  The Veteran was seen for chest pain with coughing in June 1972.  However, he was diagnosed with a viral upper respiratory infection.  He complained of chest pain and difficulty breathing in June 1985.  No diagnosis was rendered at that time.  He was seen again for chest pain in January 1995 and October 1995.  He was diagnosed with a musculoskeletal strain and prescribed Motrin and Flexeril.

Service treatment records also include numerous blood pressure readings obtained during the Veteran's period of service.  Of note, the Veteran had blood pressure of 140/100 in December 1989 following an incident in which he choked on his meal.  In May 1994, the Veteran's blood pressure was measured at 130/90.  No other blood pressure readings reflect findings of diastolic pressure of at least 90 mm. or systolic pressure of at least 160 mm.

The Veteran underwent a general VA examination in September 1996.  Hypertension was not diagnosed, and the Veteran's blood pressure was 120/60.

Private records show the Veteran experienced a myocardial infarction in November 1997.  He was subsequently treated with medication, including Lopressor and Isordil.  A formal diagnosis of hypertension was rendered in May 2005.

The Veteran submitted a letter from Dr. S. dated March 2005.  He noted that the Veteran was diagnosed with musculoskeletal chest pain, or other causes of chest pain, during service.  These may have been anginal in nature and myocardial in origin.  It was his opinion that the Veteran may have experienced angina during service, and that he may well in fact have had an undiagnosed clinical coronary disease during his period of service.

The Veteran underwent  a VA examination in December 2005.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and performed a physical examination.  Based on this evidence, the examiner concluded that he was unable to provide an opinion regarding the relationship between the Veteran's hypertension and service-connected coronary artery disease, or medications for artery disease, without resorting to speculation.  He stated that hypertension and coronary artery disease appeared to be recorded at the same time, and it would be impossible to identify which condition gave rise to the other.  It could be that they developed at the same time as long-term complications of the Veteran's lipid disorder.  The three conditions (lipid disorder, hypertension, and coronary artery disease) were intertwined and could not be unraveled.

A VA opinion was obtained in April 2007.  The examiner reviewed the claims file and stated that hypertension was less likely than not related to service.  He noted that service treatment records did not reflect any diagnosis or treatment for hypertension.  Moreover, blood pressure readings from 1990 through the Veteran's discharge did not reflect systolic pressure of 160 mm. or diastolic pressure of 90 mm.  Therefore, hypertension was not incurred in service and did not manifest through elevated diastolic readings during service.  He further stated that the Veteran's coronary artery disease did not aggravate his hypertension.  There was no evidence to suggest that coronary artery disease causes or aggravates hypertension.  People with coronary artery disease, particularly those who experienced a myocardial infarction, are treated more aggressively for hypertension to optimize potential risk factors.  Such individuals are also treated with medications normally used for hypertension even though they do not have hypertension themselves.

The Veteran submitted a letter from Dr. C. dated September 2008.  He stated that the Veteran's service treatment records show instances of elevated blood pressure on numerous separate occasions.

The Veteran testified at a Travel Board hearing in July 2009.  He stated that, at the time of his separation from service, he was told he had high blood pressure that he should monitor in the future.  He reported experiencing chest tightness and angina within one year of his discharge from service.  He also stated that his doctors had identified elevated blood pressure readings in service which they believed to be the initial manifestations of his hypertension.

The Veteran was afforded a VA examination in March 2010.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and performed a physical examination.  He diagnosed the Veteran with essential hypertension.  However, he was unable to find any evidence of persistent elevated blood pressure readings in service consistent with a diagnosis of hypertension.  The highest reading was 140/100 in 1989.  This was associated with an event in which the Veteran had meat and potato bolus lodged in his esophagus.  This type of physical insult would result in anxiety and elevated blood pressure in just about anyone.  This elevated reading appeared to be only transient.  The examiner further stated that the complaints of chest pain were associated with the well-documented history of elevated lipids and heart disease.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for hypertension is not warranted.  Although the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against a finding that it is related to service or a service-connected disability.

Service treatment records do not reflect any findings related to hypertension.  Although the Veteran had one reading of 140/100 in 1989, the March 2010 VA examiner indicated that this was a transient episode secondary to the Veteran getting food lodged in his esophagus.  While there was an additional reading of 130/90 in May 1994, the Board notes that the VA rating criteria require diastolic pressure predominantly 90 mm. or greater.  In this case, there are over 30 blood pressure measurements that do not meet the rating criteria for hypertension, compared to the single 90 mm. reading in May 1994.  There was also no contemporaneous diagnosis of hypertension.

The Board notes that there are several medical opinions contained in the record.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Dr. C. stated in September 2008 that he reviewed the Veteran's service treatment records, which contained elevated blood pressure readings in service.  However, he did not specifically state that the Veteran had hypertension in service.  As discussed above, the objective blood pressure findings in service do not correspond to a diagnosis of hypertension for VA rating purposes.  He also did not relate the Veteran's current hypertension to service or a service-connected disability.

Dr. S. stated in March 2005 that the Veteran's documented chest pain in service may have been myocardial in nature, and that he may well in fact have had an undiagnosed clinical coronary disease during his period of service.  Unfortunately, Dr. S. does not refer to hypertension specifically.  Moreover, service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

In contrast, the March 2010 VA examiner stated that readings in service were not consistent with hypertension, and that chest pain documented in service was associated with the Veteran's heart disease.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that hypertension was incurred in service.  The Board notes that while the April 2007 examiner reached a similar conclusion, his opinion incorrectly asserted that there were no diastolic readings above 89 during service.  Therefore, the Board affords that opinion less probative weight.

However, the April 2007 examiner did state that hypertension was not secondary to service-connected coronary artery disease, as there was no evidence to suggest that coronary artery disease causes or aggravates hypertension.  The December 2005 examiner was speculative as to any potential relationship between the Veteran's hypertension and coronary artery disease, and there is no competent opinion linking the two disabilities.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran is competent to render diagnoses of in-service or post-service hypertension.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his hypertension is secondary to the myocardial infarction he had in 1997, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between this claimed disorder and the Veteran's period of service or a service-connected disability.

The preponderance of the evidence is against finding that the Veteran has hypertension etiologically related to active service or a service-connected disability.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for hypertension is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


